Order entered November 28, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00901-CV

                         IN THE INTEREST OF M.M., A CHILD

                      On Appeal from the County Court at Law No. 1
                                Kaufman County, Texas
                            Trial Court Cause No. 97410CC

                                          ORDER
       Before the Court is the Texas Department of Family and Protective Services November

27, 2018 motion for extension of time to file brief. We GRANT the motion and ORDER the

brief be filed no later than December 18, 2018. We caution that further extension requests will

be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE